     Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 1 of 12

 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                 UNITED STATES DISTRICT COURT
11                          FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13    AMY BUSH an individual,                            Case No. 2:20-cv-01241-KJM-EFB
14                       Plaintiffs,
15            v.
16    BARRETT BUSINESS SERVICES, INC.,                   ORDER
      a California Corporation; and does 1
17    through 10 inclusive
18                       Defendants.
19

20          IT IS HEREBY STIPULATED AND AGREED, by and among Plaintiff AMY BUSH
21   (“Plaintiff”) and Defendant BARRETT BUSINESS SERVICES, INC.(“Defendant”)
22   (collectively, “the Parties”), by and through their respective counsel of record, that the entire
23   District Court action entitled Amy Bush, an individual v. Barrett Business Services, Inc., a
24   California Corporation, et al. (Case No: 2-20-cv-01241-KJM-EFB) (the “Action”) shall be
25   stayed pursuant to the Agreement to Arbitrate (“the Agreement”), executed by the Parties on
26   December 28, 2015. A true and correct copy of the Agreement is attached hereto as Exhibit A
27   and is incorporated herein by reference.
28
                                                        1
     Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 2 of 12

 1           IT IS FURTHER STIPULATED AND AGREED, by and between the Parties hereto,
 2   through their counsel of record, as follows:
 3           1.      The entire Action, under 9 U.S.C. § 3 and California Code of Civil Procedure
 4   section 1280 et seq., shall be immediately stayed and to binding arbitration.
 5           2.      This Court shall retain jurisdiction to enforce this Joint Stipulation to submit the
 6   matter to binding arbitration, and to confirm the arbitration award rendered therein.
 7           3.      The Parties agree that arbitration of the Action shall be venued in Sacramento,
 8   California.
 9           4.      The Parties shall mutually agree upon an arbitrator who has no less than five (5)
10   years of experience in arbitrating employment issues and is located within fifty (50) miles of
11   Plaintiff’s place of employment with Defendant in Sacramento, California.
12           5.      In the event that the Parties cannot agree on an arbitrator, then Plaintiff and
13   Defendant shall each choose an arbitrator and agree that those two arbitrators shall confer and
14   jointly designate a third arbitrator to arbitrate the claim. The chosen or designated arbitrator shall
15   have no less than five (5) years of experience in arbitrating employment issues and shall be
16   located within fifty (50) miles of Plaintiff’s place of employment with Defendant in Sacramento,
17   California.
18           6.      The Parties agree that the arbitration proceeding will be governed by the
19   Agreement and shall fully comply with the requirements of Armendariz v. Foundation Health
20   Psychcare Services, Inc. (2000) 24 Ca1.4th 83, in that the arbitration shall: (a) provide a neutral
21   arbitrator; (b) allow sufficient discovery; (c) provide all types of relief available to Plaintiff that
22   otherwise would be available in court; (d) provide a written arbitration award given by the
23   arbitrator; and (e) require that all arbitrator’s fees and all costs unique to arbitration will not be
24   paid by Plaintiff.
25           7.      The Parties agree that the Arbitration shall occur pursuant to the California Code
26   of Civil Procedure, except that the Federal Arbitration Act (9 U.S.C Section 1 (“FAA”)) shall
27

28
                                                          2
     Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 3 of 12

 1   apply where California law conflicts with the FAA. Disputes regarding the determination of the
 2   appropriate procedural law shall be decided by the Arbitrator.
 3          8.      The Arbitrator shall provide a written Arbitration Award to include the
 4   Arbitrator’s findings and conclusions on which the award is based. The Arbitrator shall have the
 5   power to award any remedies, including attorneys’ fees and costs, available under applicable law.
 6          9.      The Arbitrator’s Award shall be final and binding. Judicial review shall be limited,
 7   as provided by law. The Parties shall be deemed to have consented that judgment upon the
 8   Arbitration Award may be entered in any federal or state court having jurisdiction thereof.
 9          10.     Plaintiff and Defendant shall each bear respective costs for legal representation
10   during any such arbitration. Defendant shall bear the costs unique to the arbitration process.
11   By signing this Stipulation, counsel of record for the Parties represent that they have full authority
12   from their respective clients to enter into this Stipulation on behalf of their respective clients.
13          11.     The Parties agree that this Stipulation may be executed in one or more
14   counterparts, each of which shall be deemed an original and all of which shall constitute one and
15   the same Stipulation.
16          IT IS SO STIPULATED.
17

18    DATE: September 8, 2020                        CLINGO LAW
19
                                                    /s/ Jennifer A. Clingo [as authorized on 9/8/20]
20                                              By: _____________________________________
                                                      JENNIFER A. CLINGO
21
                                                      Attorney for Plaintiff
22                                                    AMY BUSH
23
      DATE: September 8, 2020                        FISHER & PHILLIPS LLP
24

25                                                  /s/ Megan E. Nevin
                                                By: _____________________________________
26                                                    ALDEN J. PARKER
                                                     MEGAN E. NEVIN
27
                                                      Attorneys for Defendant
28                                                    BARRETT BUSINESS SERVICES, INC.
                                                         3
     Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 4 of 12

 1
           IT IS SO ORDERED.
 2

 3   Dated: September 17, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           4
               EXHIBIT A
Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 5 of 12




               EXHIBIT A
Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 6 of 12
Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 7 of 12
Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 8 of 12
Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 9 of 12
Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 10 of 12
Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 11 of 12
            Case 2:20-cv-01241-KJM-JDP Document 7 Filed 09/17/20 Page 12 of 12


 1                                       CERTIFICATE OF SERVICE

 2          I, the undersigned, am employed in the County of Sacramento, State of California. I am over the
     age of 18 and not a party to the within action; am employed with the law offices of Fisher & Phillips
 3   LLP and my business address is 621 Capitol Mall, Suite 1400, Sacramento, California 95814.

 4            On September 8, 2020 I served the foregoing document entitled JOINT STIPULATION TO
     SUBMIT MATTER TO BINDING ARBITRATION AND STAY PROCEEDINGS PENDING
 5   THE OUTCOME; [PROPOSED] ORDER THEREON on all the appearing and/or interested parties
     in this action as follows:
 6

 7             Jennifer Clingo                                      Attorneys for Plaintiff
               CLINGO LAW GROUP                                     Amy Bush
 8             633 West 5th Street, Suite 2600
               Los Angeles, CA 90071                                E: jennifer@clingolaw.com
 9                                                                  E: jennclingo@gmail.com
10
             [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described via the
11            United States District Court’s Electronic Filing Program on the designated recipients via
              electronic transmission through the CM/ECF system on the Court’s website. The Court’s
12            CM/ECF system will generate a Notice of Electronic Filing (NEF) to the filing party, the assigned
              judge, and any registered users in the case. The NEF will constitute service of the document(s).
13            Registration as a CM/ECF user constitutes consent to electronic service through the court’s
              transmission facilities.
14
             [by ELECTRONIC SERVICE] – Pursuant to an agreement of the parties to accept service by
15            electronic transmission, I caused the aforementioned document(s) to be transmitted by e-mail to
              the address(s) listed.
16

17           I declare that I am employed in the office of a member of the bar of this Court at whose direction
     the service was made.
18
              Executed September 8, 2020 at Sacramento, California.
19
         Alicia P. Malerbi                           By: /s/ Alicia P. Malerbi
20                      Print Name                                               Signature

21

22

23

24

25

26

27

28

                                                          5
                                             CERTIFICATE OF SERVICE
     FP 38565793.1
